   Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 1 of 9 PageID #: 19




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: E. I. DU PONT DE NEMOURS AND
COMPANY C−8 PERSONAL INJURY
LITIGATION                                                                            MDL No. 2433



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −115)



On April 8, 2013, the Panel transferred 7 civil action(s) to the United States District Court for the
Southern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 939 F.Supp.2d 1374 (J.P.M.L. 2013). Since that time, 3,440 additional action(s) have
been transferred to the Southern District of Ohio. With the consent of that court, all such actions
have been assigned to the Honorable Edmund A. Sargus, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Ohio and assigned to Judge
Sargus.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Ohio for the reasons stated in the order of April 8, 2013, and, with the consent
of that court, assigned to the Honorable Edmund A. Sargus, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



   Apr 09, 2020                                       John W. Nichols
                                                      Clerk of the Panel
  Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 2 of 9 PageID #: 20




IN RE: E. I. DU PONT DE NEMOURS AND
COMPANY C−8 PERSONAL INJURY
LITIGATION                                                                MDL No. 2433



                  SCHEDULE CTO−115 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.      CASE CAPTION


WEST VIRGINIA SOUTHERN

                                  Riffle et al v. E. I. du Pont de Nemours and Company et
  WVS       2       20−00197      al
  WVS       2       20−00200      Smith v. E. I. du Pont de Nemours and Company et al
  WVS       2       20−00201      File et al v. E. I. du Pont de Nemours and Company et al
                                                                            Page 1 of 3
        Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 3 of 9 PageID #: 21


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

                                          United States

                     United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 4/9/2020 at 8:14 AM EDT and filed on 4/9/2020
Case Name:           IN RE: E. I. du Pont de Nemours and Company C-8 Personal Injury Litigation
Case Number:         MDL No. 2433
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-115)
Finalized on 4/9/20. Please see pleading ([537] in MDL No. 2433, 4 in WVS/2:20-cv-00197,
4 in WVS/2:20-cv-00200, 4 in WVS/2:20-cv-00201).

As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

Case Name:       Riffle et al v. E. I. du Pont de Nemours and Company et al
Case Number:     WVS/2:20-cv-00197
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-115)
Finalized on 4/9/20. Please see pleading ( [537] in MDL No. 2433, 4 in WVS/2:20-cv-
00197, 4 in WVS/2:20-cv-00200, 4 in WVS/2:20-cv-00201).
                                                                            Page 2 of 3
        Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 4 of 9 PageID #: 22


As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

Case Name:       Smith v. E. I. du Pont de Nemours and Company et al
Case Number:     WVS/2:20-cv-00200
Filer:
Document Number: No document attached

Docket Text:
***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-115)
Finalized on 4/9/20. Please see pleading ( [537] in MDL No. 2433, 4 in WVS/2:20-cv-
00197, 4 in WVS/2:20-cv-00200, 4 in WVS/2:20-cv-00201).

As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

Case Name:       File et al v. E. I. du Pont de Nemours and Company et al
Case Number:     WVS/2:20-cv-00201
Filer:
Document Number: No document attached

Docket Text:
                                                                             Page 3 of 3
         Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 5 of 9 PageID #: 23


***TEXT ONLY ENTRY***

MINUTE ORDER - TO INVOLVED CLERKS - Conditional Transfer Order (CTO-115)
Finalized on 4/9/20. Please see pleading ( [537] in MDL No. 2433, 4 in WVS/2:20-cv-
00197, 4 in WVS/2:20-cv-00200, 4 in WVS/2:20-cv-00201).

As stipulated in Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on
Multidistrict Litigation, transmittal of the order has been stayed 7 days to give any party
an opportunity to oppose the transfer.

The 7-day period has now elapsed, no opposition was received, and the order is
directed to the Clerk of the United States District Court for the S.D. Ohio for filing. The
Panel governing statute, 28 U.S.C. 1407, requires that the transferee clerk transmit a
certified copy of the Panel order to transfer to the clerk of the district court from which
the action is being transferred.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

No public notice (electronic or otherwise) sent because the entry is private
                                                                             Page 1 of 4
         Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 6 of 9 PageID #: 24


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND
to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                            United States

                       United States Judicial Panel on Multidistrict Litigation

Notice of Electronic Filing

The following transaction was entered on 4/9/2020 at 8:11 AM EDT and filed on 4/9/2020
Case Name:           IN RE: E. I. du Pont de Nemours and Company C-8 Personal Injury Litigation
Case Number:         MDL No. 2433
Filer:
Document Number: 537

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-115) - 3 action(s) re: pldg. ([532] in
MDL No. 2433, 2 in WVS/2:20-cv-00197, 2 in WVS/2:20-cv-00200, 2 in WVS/2:20-cv-00201)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

Case Name:       Riffle et al v. E. I. du Pont de Nemours and Company et al
Case Number:     WVS/2:20-cv-00197
Filer:
Document Number: 4

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-115) - 3 action(s) re: pldg. ( [532] in
MDL No. 2433, 2 in WVS/2:20-cv-00197, 2 in WVS/2:20-cv-00200, 2 in WVS/2:20-cv-00201)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

Case Name:           Smith v. E. I. du Pont de Nemours and Company et al
Case Number:         WVS/2:20-cv-00200
                                                                             Page 2 of 4
         Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 7 of 9 PageID #: 25


Filer:
Document Number: 4

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-115) - 3 action(s) re: pldg. ( [532] in
MDL No. 2433, 2 in WVS/2:20-cv-00197, 2 in WVS/2:20-cv-00200, 2 in WVS/2:20-cv-00201)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)

Case Name:       File et al v. E. I. du Pont de Nemours and Company et al
Case Number:     WVS/2:20-cv-00201
Filer:
Document Number: 4

Docket Text:
CONDITIONAL TRANSFER ORDER FINALIZED (CTO-115) - 3 action(s) re: pldg. ( [532] in
MDL No. 2433, 2 in WVS/2:20-cv-00197, 2 in WVS/2:20-cv-00200, 2 in WVS/2:20-cv-00201)
Inasmuch as no objection is pending at this time, the stay is lifted.

Signed by Clerk of the Panel John W. Nichols on 4/9/2020.

Associated Cases: MDL No. 2433, WVS/2:20-cv-00197, WVS/2:20-cv-00200, WVS/2:20-cv-
00201 (TF)


MDL No. 2433 Notice has been electronically mailed to:

MDL No. 2433 Notice will not be electronically mailed to:

WVS/2:20-cv-00197 Notice has been electronically mailed to:

F. Jerome Tapley    rlutz@corywatson.com

Niall A Paul    npaul@spilmanlaw.com

Elizabeth Ellis Chambers   c8@corywatson.com

Matthew L Clark    matthew.clark@kayserlayneclark.com

Damond R. Mace      MDL2433@squirepb.com, cle_dckt@squirepb.com, pamela.haddon@squirepb.com

Stephen M. Fazio    stephen.fazio@squirepb.com

Jon C. Conlin    c8@corywatson.com, lstovall@cwcd.com, mtheodore@corywatson.com
                                                                             Page 3 of 4
         Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 8 of 9 PageID #: 26


Clifford F. Kinney, Jr ckinney@spilmanlaw.com, cdinklocker@spilmanlaw.com,
sburch@spilmanlaw.com

NINA TOWLE HERRING            c8@corywatson.com

Mitchell T. Theodore     c8@corywatson.com

Brett C Thompson       c8@corywatson.com

Marques P.D. Richeson      MDL2433@squirepb.com

WVS/2:20-cv-00197 Notice will not be electronically mailed to:

WVS/2:20-cv-00200 Notice has been electronically mailed to:

F. Jerome Tapley     jtapley@corywatson.com, rlutz@corywatson.com

Niall A Paul     npaul@spilmanlaw.com

Elizabeth Ellis Chambers    c8@corywatson.com

Damond R. Mace       MDL2433@squirepb.com, cle_dckt@squirepb.com, pamela.haddon@squirepb.com

Stephen M. Fazio     stephen.fazio@squirepb.com

Jon C. Conlin     jconlin@corywatson.com, lstovall@cwcd.com, mtheodore@corywatson.com

Gregory H. Collins     gcollins@cruglaw.com

Clifford F. Kinney, Jr ckinney@spilmanlaw.com, cdinklocker@spilmanlaw.com,
sburch@spilmanlaw.com

Ethan Vessels     ethan@fieldsdehmlow.com

David G. Utley     dutley@davisyoung.com

Mitchell T. Theodore     c8@corywatson.com

Brett C Thompson       c8@corywatson.com

Marques P.D. Richeson      MDL2433@squirepb.com

Nina M. Towle      nherring@corywatson.com, ntowle@corywatson.com

WVS/2:20-cv-00200 Notice will not be electronically mailed to:

WVS/2:20-cv-00201 Notice has been electronically mailed to:

F. Jerome Tapley     jtapley@corywatson.com, rlutz@corywatson.com
                                                                             Page 4 of 4
         Case 2:20-cv-00197 Document 3 Filed 04/09/20 Page 9 of 9 PageID #: 27


Niall A Paul     npaul@spilmanlaw.com

Elizabeth Ellis Chambers    c8@corywatson.com

Damond R. Mace       MDL2433@squirepb.com, cle_dckt@squirepb.com, pamela.haddon@squirepb.com

Stephen M. Fazio     stephen.fazio@squirepb.com

Jon C. Conlin     jconlin@corywatson.com, lstovall@cwcd.com, mtheodore@corywatson.com

Gregory H. Collins     gcollins@cruglaw.com

Clifford F. Kinney, Jr ckinney@spilmanlaw.com, cdinklocker@spilmanlaw.com,
sburch@spilmanlaw.com

Ethan Vessels     ethan@fieldsdehmlow.com

David G. Utley     dutley@davisyoung.com

Mitchell T. Theodore     c8@corywatson.com

Brett C Thompson       c8@corywatson.com

Marques P.D. Richeson      MDL2433@squirepb.com

Nina M. Towle      nherring@corywatson.com, ntowle@corywatson.com

WVS/2:20-cv-00201 Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP JPMLStamp_ID=1090522767 [Date=4/9/2020] [FileNumber=979927-0] [
26d1ae27737c15e2b97ceeefbc543126b621025dd9ce382da6bb805411e8b300166961
d71fffa2e8c02b3b0041e014327588041ce9b783d3ccb58ee3e42e3d1f]]
